                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

BANK OF AMERICA, N.A.,                          )
                                                )
             Plaintiff,                         )
                                                )
v.                                              ) Case No. 1:18-CV-03570
                                                )
CLINICAL WOUND SOLUTIONS, LLC,                  )
1084 INDUSTRIAL DRIVE BUILDING,                 )
LLC, MARSHALL N. DICKLER,                       )
BARBARA S. DICKLER, LARRY P.                    )
KANAR, AND SUSAN KANAR,                         )
                                                )
             Defendants.                        )

                               STIPULATION OF DISMISSAL

       BANK OF AMERICA, N.A. (“Plaintiff”) and CLINICAL WOUND SOLUTIONS, LLC,

1084 INDUSTRIAL DRIVE BUILDING, LLC, MARSHALL N. DICKLER, BARBARA S.

DICKLER, LARRY P. KANAR, and SUSAN KANAR (collectively, the “Defendants”), by and

through their respective counsel, and pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii),

stipulate to the dismissal of the above-captioned matter in its entirety, without prejudice, with

each party to bear its own attorneys’ fees and costs. The dismissal shall become a dismissal with

prejudice effective January 31, 2019, provided there is compliance with the written settlement

agreement between the parties.

       Stipulated and agreed to by:

By: /s/ Natalia R. Griesbach_____                By: /s/ James A. Slowikowski___________
Natalia R. Griesbach                             James A. Slowikowski
LOWIS & GELLEN LLP                               Dickler, Kahn, Slowikowski, & Zavell, Ltd.
175 W. Jackson Blvd., Ste. 950                   85 W. Algonquin Rd., Ste. 420
Chicago, Illinois 60604                          Arlington Heights, Illinois 60005
Phone: (312) 364-2500                            Phone: (847)593-5595
Fax: (312) 364-1003                              jim@dicklerlaw.com
ngriesbach@lowis-gellen.com                      Attorneys for Defendants
Attorneys for Plaintiff
